— Order, Supreme Court, New York County (Karen S. Smith, J.), entered October 2, 2007, which denied plaintiffs motion to vacate the dismissal of this action and to restore it to the trial calendar, unanimously affirmed, without costs.
*438The court properly exercised its discretion in dismissing the complaint pursuant to 22 NYCRR 202.27 (b) (see Saunders v Riverbay Corp., 17 AD3d 137 [2005]). Plaintiff failed to provide a reasonable excuse for his failure to appear on the July 16, 2007 trial start date, given the parties’ explicit May 1, 2007 stipulation to the firm trial date with no further adjournments. We note the inadequacy of the proffered excuse (i.e., the week scheduled for trial, plaintiff was able to get time off work to attend a family event, but not for the trial), and the lengthy history of this case, which includes several prior motions to restore. Concur—Tom, J.P., Moskowitz, Renwick and Freedman, JJ.